                     Case 1:21-cv-01589-JMF Document 57 Filed 07/26/21 Page 1 of 2


                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                         LLP
                                                 ONE MANHATTAN WEST
                                                                                                       FIRM/AFFILIATE OFFICES
                                                  NEW YORK 10001                                                 -----------
                                                            ________                                            BOSTON
                                                                                                               CHICAGO
                                                     TEL: (212) 735-3000                                       HOUSTON
                                                     FAX: (212) 735-2000                                     LOS ANGELES
                                                                                                              PALO ALTO
                                                       www.skadden.com                                     WASHINGTON, D.C.
   DIRECT DIAL                                                                                                WILMINGTON
                                                                                                                 -----------
(212) 735-2431                                                                                                  BEIJING
   DIRECT FAX                                                                                                 BRUSSELS
(917)-777-2431                                                                                                FRANKFURT
   EMAIL ADDRESS                                                                                              HONG KONG
JULIE.COHEN@SKADDEN.COM                                                                                         LONDON
                                                                                                               MOSCOW
                                                                                                                MUNICH
                                                                                                                 PARIS
                                                                                                              SÃO PAULO
                                                                                                                 SEOUL
                                                                       July 26, 2021                           SHANGHAI
                                                                                                              SINGAPORE
                                                                                                                 TOKYO
                                                                                                               TORONTO




                                                                        Application GRANTED. The Clerk of Court is
                    VIA ECF
                                                                        directed to terminate ECF No. 56. SO
                    The Honorable Jesse M. Furman
                                                                        ORDERED.
                    United States District Judge
                    United States District Court for the
                     Southern District of New York
                    40 Foley Square, Room 2202
                    New York, New York 10007                                               July 26, 2021


                                         RE:     Saraf v. Ebix, Inc., et al., C.A. No. 1:21-cv-01589-JMF

                   Dear Judge Furman:

                          We write on behalf of all defendants in the above-captioned action (the
                   “Action”). Pursuant to Rule 1.F of the Court’s Individual Rules and Practices in
                   Civil Cases, Defendants respectfully request an extension of the time to answer,
                   move, or otherwise respond to the Amended Complaint to September 24, 2021.

                          Following two letter motions for an extension of time to file an amended
                   complaint (ECF Nos. 39, 52), Plaintiff filed the Amended Complaint in the Action
                   on July 23, 2021 (ECF No. 53). The current deadline to answer, move, or otherwise
                   respond to the Amended Complaint is August 6, 2021. Defendants request that this
                   deadline be extended until September 24, 2021 in order to provide sufficient time to
                   address the allegations in the Amended Complaint which Plaintiff was afforded
                   additional time to incorporate. This is Defendants’ first request for an extension of
                   the time to respond to the Amended Complaint. Counsel for Plaintiff consents to
                   Defendants’ requested extension until September 24, 2021.

                          There are currently no scheduled appearances before the Court.
  Case 1:21-cv-01589-JMF Document 57 Filed 07/26/21 Page 2 of 2


July 26, 2021
Page 2




       We are available at Your Honor’s convenience should the Court have any
questions.


                                          Respectfully submitted,

                                          /s/ Julie E. Cohen

                                          Julie E. Cohen

cc:    All Counsel of Record (via ECF)
